The opinion of the court was delivered by
Baekett, J.
There is little need of discussing whether the acquirement of rights in real estate by long possession and occupancy be by prescription, or by conclusive presumption of grant, or by grant found as matter of fact. The subject has been sufficiently examined and discussed in Townsend v. Downer, 32 Vt., 183, and in Tracy v. Atherton, 36 Vt. 503, and we are disposed for the present to adhere to the doctrine propounded in those cases, and give it operation and effect when involved in cases before the court for decision. The view taken of the case now before the court enables us fully to dispose of it upon the exception taken by the plaintiff to the instructions given to the jury. .The lot in question “ had never been appropriated, accepted, or any right to its use acquired under the terms of the charter, by the settlement of any minister of the gospel.” Since 1825 it has been in constant occupancy by the defendants, and those under whom they claim, adversely to-all the world, and no counter claim was made by any one till in the year 1858. The length of the period of such adverse occupancy, and the character and manner of it, would warrant all permissible presumptions, whether of law or fact, that might be necessary to perfect and quiet a title in the defendants. The point put to the jury implies that the legislature may have made a grant under which the possession was taken and held; and this is the only point that need be considered in deciding the case. The three rights reserved in the charter, of which “ the minister right,” was one, were not by the charter granted to the proprietors, nor to anybody else. They were reserved from the grant, and when they should have been located, were, “with their improve-*495merits, rights, rents and profits, dues and interests to remain inalienably appropriated for the uses and purposes for which they were assigned, and to be under the charge,- direction and disposal of the inhabitants of said township forever.” The cases of Bush v. Whitney, 1 D. Chip. 369, and of Williams v. Goddard, 8 Vt. 492, settle the relation and power of towns in respect to such rights. It is obvious from the statute of 1798, (Slade’s Comp. 196,) that the trusteeship created and contemplated by the charter, in using the expression, “the inhabitants of said township,” was in the organized municipal corporation. It is also plain, that until a minister should be settled, the inhabitants of the town were to have no beneficial right or interest in the land, nor to derive any resulting benefit from it; and, after the settlement of a minister, it was not to be pecuniary in its character, but social and public, as resulting from the-religious and moral influence exerted by'the gospel ministry in the town. There was no provision for the' care and management of the public lands in the unorganized towns and gores till the act of 1852, giving it to the county treasurer; and it is noticeable that that act contains the first and only provision for applying the rents received' for “ the minister right,” to the support of schools, and that only in such unorganized towns and gores. We do not stop here, and in this case, to discuss or question the legitimacy of such an appropriation, if the minister right were reserved and its appropriation fixed by the same terms as in the charter of the town of Victory. It is sufficient to say that there having been no minister settled, of course our case is not complicated by any considerations touching the personal rights of a minister settled as contemplated by the charter and the laws of this state. Until the town was organized as a municipal corporation, it was not the trustee of the right, in the sense of the charter and of the statute in the provisions therein for the care and management of it prior to the settlement of a minister.
The case does not show when the town was organized. It may be seen by looking into Thompson’s Gazetteer that it was unorganized so late as 1842.
As until oi’ganized, the town, in the character of trustee, had not any “charge, direction or disposal” of the minister right, and had *496no interest in it, except as it constituted an inducement for the settlement of, and a means of supporting a minister, and as no minister has ever been settled in the town, we think it was competent for the state to assume the control and disposal of such right reserved in the charter, and that the legislature — the granting power of the state— had full power and right to grant the lot thus reserved to any person or purpose it might deem fit. This being so, the fact that for more than thirty-three years the defendants and their progenitors, in their own right, under conveyances, and for consideration, and in the manner set forth in the bill of exceptions, adversely to all the world, and without any pretence of countervailing claim having been interposed, possessed, improved and enjoyed said lot as a homestead farm, would seem fully to warrant the jury in finding, as matter of fact, that the defendants, and those from whom they derived title, were holding under some valid grant from the state. The principles upon which presumption in cases like the present may be made, are well stated and illustrated, and the authorities cited by Judge Williams, in University of Vt. v. Reynolds’ Exr., 3 Vt. 542. We do not, however, deem it necessary to put the decision of this case upon the authority of that, so far as depends on the identity or analogy of facts. Some part of the court doubt whether, in this case, it would be warrantable to find, as matter of fact, or hold as presumption of law, upon what is stated, that the original charter had ever been surrendered, and the whole township regranted by the state. In that case it appeared that no lot in Alburgh was possessed or held under any of the proprietors named in the original charter. In the present case such fact does not appear; and perhaps it is properly infer-able that the land in Victory is possessed and held under the proprietors to whom it was granted by the original charter. In that case therefore, it might well have been presumed that the original charter had been surrendered, and the township regranted, and that thus Reynolds held under a legal title ,originating in, or confirmed by such regranting.
In this case, for the reason above indicated, no such surrender would be necessary in order to render it legitimate to find or presume the defendants to be holding under a grant from the state — for the *497lot in question bad not been granted by tbe charter, but was reserved to a use that bas never been executed for tbe want of a cestui que use, and of which, for many years, there was no party in being designated by the charter competent and authorized to bold tbe estate till such cestui que use should have come into existence.
Judgment is affirmed.